             Case 1:19-mc-00044-BAH Document 7 Filed 04/18/19 Page 1 of 5



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

IN RE APPLICATION FOR ACCESS TO                                       :
CERTAIN SEALED WARRANT MATERIALS
                                                                      :    19-mc-0044-BAH

                                                                      :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




   THE GOVERNMENT’S RESPONSE TO PETITIONERS’ MOTION TO UNSEAL
 CERTAIN SEARCH WARRANT MATERIALS AND MOTION FOR LEAVE TO FILE
                PROPOSED REDACTIONS UNDER SEAL




                                                            AUDREY STRAUSS
                                                            Attorney for the United States,
                                                            Acting Under Authority Conferred
                                                            by 28 U.S.C. § 515
                                                            Southern District of New York
                                                            One St. Andrew’s Plaza
                                                            New York, New York 10007

Thomas McKay
Assistant United States Attorney
       -Of Counsel-
              Case 1:19-mc-00044-BAH Document 7 Filed 04/18/19 Page 2 of 5




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

IN RE APPLICATION FOR ACCESS TO                                       :
CERTAIN SEALED WARRANT MATERIALS
                                                                      :    19-mc-0044-BAH

                                                                      :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

   The Government’s Response to Petitioners’ Motion to Unseal Certain Search Warrant
         Materials and Motion for Leave to File Proposed Redactions Under Seal

          The Government respectfully submits this response to the motion filed by petitioners the

Associated Press, Cable News Network, Inc., The New York Times Co., POLITICO LLC and WP

Co., LLC, d/b/a the Washington Post (collectively, the “Petitioners”) seeking the unsealing of

certain search warrant materials. Specifically, the Petitioners seek an order unsealing “the

warrants, applications, supporting affidavits, and returns relating to all search, seizure or Stored

Communications Act warrants” relevant to the prosecution of Michael Cohen, including four

specific warrants, the existence of which has been publicly disclosed in other litigation, as well as

“any other warrants issued in this District related to the Cohen prosecution that remain publicly

unknown” (the “Warrant Materials”). See Petitioners’ (Pet.) Br. 1, 4. The Petitioners ask that the

Warrant Materials be released, “subject only to those precisely targeted redactions necessary to

protect greater interests.” Pet. Br. 2.1




          1
           Although the Warrant Materials were sought and obtained by the Special Counsel’s
Office (“SCO”), the Government is represented in this matter by the undersigned attorneys from
the United States Attorney’s Office for the Southern District of New York (“SDNY”), as the SCO’s
investigation is now complete.


                                                                1
           Case 1:19-mc-00044-BAH Document 7 Filed 04/18/19 Page 3 of 5



       The Government does not oppose the Petitioners’ request for unsealing of the warrants,

subject to those redactions necessary to protect ongoing law enforcement matters and respect

privacy concerns.2 As the Petitioners note, a similar motion was recently litigated in the Southern

District of New York, regarding search warrant materials related to the SDNY investigation of

Cohen. In that case, the Honorable William H. Pauley III granted the petitioners’ request in part,

ordering the warrant materials at issue in that matter unsealed with redactions designed to protect

law enforcement and privacy concerns. See United States v. Cohen, 18 Cr. 602 (WHP), 2019 WL

472577 (S.D.N.Y. Feb. 7, 2019). Those warrant materials have since been unsealed in redacted

form. The instant motion concerns different Warrant Materials, relating to search warrants

obtained in this District by the SCO before it referred its investigation to the SDNY. However,

the issues presented in the two motions are substantially similar, including the law enforcement

interests implicated by unsealing of certain portions of the Warrant Materials.

       The Petitioners’ motion does not seek complete unsealing of the Warrant Materials.

Rather, it recognizes that “there are significant interests that arguably may be at stake, such as

protecting the integrity of any ongoing investigations, the identities of confidential informants and

the privacy of potentially innocent people.” Pet. Br. 1; see also Pet. Br. 8 (“It is likely that the

government can articulate one or more compelling interests at stake here, as it did in the Sourthern

District of New York.”). The Petitioners argue that these interests may be protected by “narrowly

tailored redactions.” Pet. Br. 1. This position is consistent with Judge Pauley’s decision in the



       2
          By not opposing the request for partial unsealing, the Government does not intend to
concede certain legal issues raised by the Petitioners’ motion, such as the whether the right of
public access to warrant materials attaches upon the warrant’s execution or whether that right
instead attaches once the subject or target has been indicted or pled guilty. See Pet. Br. 5-6. Rather,
because the parties appear to agree that limited redactions are appropriate at present, the
Government respectfully submits that there is no need for the Court to resolve these issues at this
time.


                                                  2
          Case 1:19-mc-00044-BAH Document 7 Filed 04/18/19 Page 4 of 5



related litigation in the SDNY. Specifically, Judge Pauley ruled that “the portions of the Materials

relating to Cohen’s campaign finance crimes shall be redacted” to protect an ongoing law

enforcement investigation, along with “the paragraphs of the search warrant affidavits describing

the agents’ experience or law enforcement techniques and procedures.” Cohen, 2019 WL 472577,

at *6. By contrast, Judge Pauley ordered that the portions of the materials that did not relate to the

campaign finance investigation be unsealed, subject to limited redactions to protect the privacy

interests of certain uncharged third parties. Id. at *6-7. Judge Pauley’s decision in these respects

is also consistent with prior decisions of this Court, which have recognized the distinction between

law enforcement interests in ongoing, as opposed to closed, investigations, as well as the

importance of respecting privacy concerns for uncharged third parties. See, e.g., Matter of the

Application of WP Company LLC, 16-mc-351 (BAH), 2016 WL 1604976, at *2 & n.2 (D.D.C.

Apr. 1, 2016).

       Consistent with the foregoing, the Government does not oppose the Petitioners’ request for

partial unsealing, but respectfully requests that the Court authorize redactions consistent with those

authorized by Judge Pauley in the SDNY litigation. The Government therefore seeks leave to file

proposed redactions to the Warrant Materials under seal for in camera review. The Government

respectfully submits that the proposed redactions are narrowly tailored to protect the law

enforcement and privacy interests at stake, as well as to ensure consistency with the redactions

authorized by Judge Pauley, as much of the material covered by the proposed redactions was

similarly redacted in the SDNY litigation.

       Finally, the Petitioners’ ask the Court to set a “sunlight date” at which time any portions of

the Warrant Materials that remain sealed would be automatically unsealed absent a showing that

continued sealing is justified. Pet. Br. 15. Under Judge Pauley’s order in the SDNY matter, the




                                                  3
           Case 1:19-mc-00044-BAH Document 7 Filed 04/18/19 Page 5 of 5



Government must submit a status report on the need for continued sealing no later than May 15,

2019. The Government has no objection to submitting a similar update to this Court on that date,

or on whatever thereafter the Court deems appropriate.

         For these reasons, the Government respectfully seeks leave to file proposed redactions to

the Warrant Materials under seal for in camera review, and requests that the Court ultimately

approve the proposed redactions. Counsel for the Petitioners has advised that the Petitioners

consent to the Government’s request to file proposed redactions under seal in the first instance.

Dated:    April 18, 2019
          New York, New York

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Attorney for the United States,
                                              Acting Under Authority Conferred
                                              by 28 U.S.C. § 515


                                    By:
                                              Thomas McKay
                                              Assistant United States Attorney




                                                 4
